DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
In view of amendments filed 18 July 2022, previous rejections under 35 U.S.C. 112(b) are hereby withdrawn. 
In view of amendments filed 18 July 2022, previous rejections under 35 U.S.C. 102(a)(1) have been updated. 
In view of amendments filed 18 July 2022, previous rejections under 35 U.S.C. 103 have been updated. 
Applicant's arguments filed 18 July 2022 have been fully considered but they are not persuasive. Claim 1 is currently amended to include the limitation of a first body and a second body formed in  a cylindrical shape. Applicant argues that primary reference Hee fails to teach wherein the first body and second bodies as taught by Hee are cylindrical in shape. However, it has been found that the configuration of particular limitation is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. See MPEP 2144.04 IV. B. Changes in Shape. 
 Claim 1 is further amended to include the limitation of an air inlet formed in a vertical direction inside the first body and an air outlet is formed in a horizontal direction inside the second body. Hee teaches part of the air inlet and air outlet are formed within the first and second bodies respectively (see Fig. 3) and therefore reads on this limitation. Applicant argues the air inlet and outlet are not exposed to the outside, however this feature upon which the applicant relies has not been recited in the claim. 
Claim 1 has been further amended to include the limitation of the first body including an air hole configured to connect the air inlet and the collecting region, and the second body includes an air hole configured to connect the collection region and the air outlet which primary reference Hee fails to teach. However, Fig. 3 of Hee teaches an opening between the air inlet 231 and the collecting region (defined by 210 ,212, and surrounding 100) and a second opening between the air outlet 232 and the collecting region. Both openings can be reasonably interpreted as air holes. 
Claim 1 has been further amended to include the limitation of “the collecting region is created by coupling a concave part formed in the coupling surface of each of the first and second bodies”. Applicant argues Hee fails to disclose any concave part, however, Fig. 3 of Hee shows the collection region is defined by a concave region of first body 210 and a second concave region of second body 220. 
Claim 1 has been further amended to include the limitation “the fixing means comprises a latch engaging with a latching jaw formed at the first and second body by latch-coupling, a lever for forming and releasing the latch coupling of the latch, and a fixing bracket fixed to the first or second body, wherein the latch and the lever are pivotally mounted on the fixing bracket”. Applicant argues that secondary reference Pierry fails to teach the limitations of the fixing means as outlined above. Another secondary reference Marek has been relied upon in the rejections outlined below to teach these limitations of the claim. 
Applicant argues the bolt and bolt groove of Hee are merely coupling means of the housing body and not sealing means. However, as shown in Fig. 3 of Hee the bolt 213 in the groove would inherently have to seal the collecting region by coupling the first and second housing bodies because otherwise the system would leak and therefore would not be capable of operating. 
Claim 1 has been further amended to include the limitation of “the collecting tool consists of a cotton swab”. Applicant argues that all previously cited reference fails to disclose a cotton swab. Secondary reference Carrera has been relied upon, as outlined in the rejections below, to teach the limitation of a cotton swab. 
Applicant argues secondary reference Ensor merely teaches a collection efficiency of 95% in a flow rate of 25 L/min and therefore fails to teach a collection efficiency of 95% at a high flow rate of 100 L/min. However, Ensor does teach there is no loss of function, i.e. efficiency, with increased particle loading and pressure drop correlating to higher flow rates (see pg. 34, lines 14-16). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-15, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Publication KR101368401, as cited on the IDS, to Hee et al. (herein Hee) (see machine translation).
Regarding claim 14, Hee teaches all the limitations of claim 1 above. 
Hee teaches a method of analyzing the biological aerosol, Bacillus globiggi (herein BG) (see [0072-0073]), comprising connecting a pump to the inlet of the sample collection device to introduce aerosol in the air into the sample collection device, supplying the BG suspension to an aerosol generator and applying air to generate said aerosol sprayed into the atmosphere, connecting a pump to the suction port of the second body to flow the aerosolized sample through the collection device, collecting the BG sample on the sample plate (i.e. collection tool in the collection region), and analyzing the BG collected on said sample plate (see [0074-0076]). 

Regarding claim 15, Hee teaches all the limitations of claim 14 above. 
As mentioned above, the said method comprises the step of connecting a pump to the inlet of the sample collection device to introduce aerosol in the air into the sample collection device (see [0074]). 

Regarding claim 18, Hee teaches all the limitations of claim 14 above. 
Hee teaches HCCA: α-cyano-4-hydroxycinnamic acid) was dripped (i.e. liquid) on the BG collected on the sample plate and then analyzed using mass spectrometry (see [0076]). 

Regarding claim 19, Hee teaches all the limitations of claim 18 above. 
Hee teaches wherein the mass spectrometry is performed using Matrix-Assisted Laser Desorption and Ionization Time-Of-Flight (MALDI-TOF) mass spectrometer (see [0033 and [0076]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Korean Publication KR101368401, as cited on the IDS, to Hee et al. (herein Hee) (see machine translation) in view of United States Patent Application Publication US 2007/0183927 to Swider, United States Patent Application Publication US 2015/0338311 to Marek et al. (herein Marek), United States Patent Application Publication US 2013/0244241 to Carrera et al. (herein Carrera), Japanese Publication JP05071755, as cited on the IDS, to Yada et al (herein Yada) (see machine translation provided in file wrapper), and International Publication WO 2013/123500 to Ensor et al. (herein Ensor).
Regarding claim 1, Hee teaches a sample adsorption device for adsorbing a biological aerosol floating in the atmosphere (see [0007]). Hee teaches said device 200 comprises a housing with a first body 210 (see [0034]; Figs 1 & 3) comprising connecting member 231 with flow path 231a which functions a sample inlet (see [0038]; Figs. 1-3) wherein part of 231a is vertically formed inside the first body (see Fig. 3) and a second body 220 (see [0034]; Figs. 1-3) formed to engage the first body comprising an inlet (i.e. air outlet) for sucking air from a sample passage space (see [0007]) causing air to enter the sample inlet, pass through the sample passage space, and out the inlet located in the second body (see [0045]). Fig. 3 of Hee teaches a collecting region defined by the coupling of the first body 210 and the second body 220. Hee teaches the housing includes a contact member wherein the contact member (i.e. fixing means) includes a first member attached to the first body and a second member attached to the second body wherein the second member is engaged with the first member to form an enclosed space (see [0052 – 0053]). Hee teaches the sample plate (i.e. collecting tool) is located within the space formed by the engagement of the second body and first body (i.e. collecting region) (see [0063]). Hee teaches a pump is connected to a suction port connected to the second body to flow aerosolized sample through the collection device (see [0075]) or in other words connected to the air outlet. Fig. 3 of Hee teaches the colleting region is formed by coupling a concave part of each the first and second bodies (210 and 220). Fig. 3 of Hee teaches an opening between the air inlet 231a and the collecting region (defined by 210 ,212, and surrounding 100) and a second opening between the air outlet 232 and the collecting region (see hole opening to 232a in Fig. 2). Both openings can be reasonably interpreted as air holes. Fig. 3 teaches wherein the air holes are disposed and aligned in a horizontal configuration.  Hee teaches bolt grooves (i.e. circular grooves)  are formed on either ends of the first body and second body, wherein bolts are fastened to the bolt grooves, and wherein a screw valley is formed on the inner surface of the bolt groove of the second body, and wherein the first and second bodies are attached to each other by inserting and rotating a screw threaded bolt into the bolt groove (i.e. sealing means) (see [0061-0062]). As shown in Fig. 3 of Hee the bolt 213 in the groove would inherently have to seal the collecting region by coupling the first and second housing bodies because otherwise the system would leak and therefore would not be capable of operating. Hee teaches a BG suspension concentration of 1*1010 CFU/ml) (i.e. Nbefore), wherein a significant amount of BG samples is collected on the sample plate (see [0075]), and wherein inherently there would be a third concentration of BG remaining in the sample flowing out of the device (i.e. Nafter) . Inherently the collection efficiency would be calculated by subtracting the remaining amount divided by the starting amount from 1 and multiplying by 100. The starting concentration correlates with front section of the device (prior to microbial collection) and the remaining microbial concentration correlates to the rear section of the device (post microbial collection). 
Hee fails to teach wherein the first body and second body are cylindrical shape. However, it has been found that the configuration of particular limitation is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. See MPEP 2144.04 IV. B. Changes in Shape. 
Hee fails to teach “an air outlet formed in a horizontal direction inside the second body” or “wherein the air hole of the first body and the air hole of the second body are disposed and aligned in a vertical direction” as recited in the instant claim. 
Swinder teaches a particulate containment system wherein the air inlet and/or air outlet can be along a horizontal plane in a side wall of a container (see [0043]). 
Swinder and Hee are analogous in the field of biological agent containment. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the air inlet and/or air outlet of Hee to be formed in a horizontal configuration for the benefit of maximum probability of detecting a contaminant (see [0043] of Swinder). Inherently, modification of both the air inlet and the air outlet to be formed in a horizontal direction would results in air openings disposed and aligned in a vertical direction. 
Hee fails to teach “wherein the fixing means comprises a latch engaging with a latching jaw formed at the first and second body by latch-coupling, a lever for forming and releasing the latch coupling of the latch, and a fixing bracket fixed to the first or second body, wherein the latch and the lever are pivotally mounted on the fixing bracket” as recited in the instant claim. 
Marek teaches a filter housing 12 including a first housing 16 and a second housing 18 that cooperate to form an inner volume 20. The first housing 16 includes a latch mechanism 36 and a hinge 38 formed on an opposite side of the first housing 16 than the latch mechanism wherein the second housing 18 is pivotably attached to the first housing (see [0035 – 0036]; Figs. 1-5). The second housing includes retention element 54 (i.e. latching jaw) and hinge 56 formed on an opposite side of the second housing 18 than the retention element 54. The retention element 54 selectively cooperates with the latch 36 to fix a relative position between the first housing 16 and the second housing 18. The hinge 56 may cooperate with the hinge 38 of the first housing 16 to allow the first housing 16 and the second housing 18 to pivot relative to one another about the hinges 38, 56. Specifically, a pin 58 (FIG. 6) may be inserted into and through the hinges 38, 56 of the first housing 16 and the second housing 18, respectively, to allow the first housing 16 and the second housing 18 to be pivotably connected to one another about the pin 58 (see [0037]; Figs. 1-5). Marek teaches the latch mechanism 36 can be moved into a unlatched state (see [0047]; Figs. 1-5). Fig. 1 of Marek teaches latch mechanism 36 comprises a lever for forming and releasing the latch-coupling of the latch. Figs. 1 and 3 of Marek teaches the latch and lever are pivotally mounted on a fixing bracket. 
Hee and Marek are analogous in the field of sample containment within a device comprising a housing with separable first and second bodies. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to replace the bolt mechanism (i.e. fixing means) of Hee with the fixing means of Marek as described above for the benefit of engaging or releasing the first body from the second body (see [0040]; Figs. 1, 3 and 6 and of Marek).
Hee fails to teach “a collecting inserted into the collecting region and consisting of a cotton swab” or “the concave part is formed so as to have the same shape and size as the collection tool” as recited in the instant claim . However, a housing comprising a chamber dimensioned so as to receive a cotton swab is well known in the art as evidenced by Carrera (see [0055-0057]). Therefore, it would be obvious to one of ordinary skill in the art wherein the concave part of Hee is formed so as to have the same shape and size as the collection tool consisting of a cotton swab. See MPEP 2144.07 Art Recognized Suitability for an Intended Purpose. 
Hee fails to teach “wherein the sealing means is a rubber ring” as recited in the instant claim. 
Yada teaches sealing member 26 of ring shape at the end of the second body 21 and wherein a rubber hose of ring shape may be sufficient (see [0010]; Fig. 1). 
Yada and Hee are analogous in the art of removing particles from a gaseous sample. Therefore, it would have been obvious to one of ordinary skill in the art to modify the sealing means of Hee to be the rubber ring of Yada for the benefit of creating a seal between the first and second bodies (see [0010]; Fig. 1 of Yada). 
Lastly, Hee fails to teach “wherein a collection efficiency represented by Mathematical Formula 1 below, is in a range of 95 to 100%, wherein the collection efficiency is maintained in the range of 95% to 100% even at a high flow rate of 100 to 200 L/min” as recited in the instant claim. 
Ensor teaches an aerosol collection system for the collection of bioparticles in a gas (see pg. 5, lines 7-13) wherein the collection efficiency is greater than 95% (see pg. 33, lines 21-24 and pg. 34, lines 14-16). While Ensor teaches the collection efficiency of 95% at a flow rate of 25 L/min, Ensor also teaches there is no loss of function, i.e. efficiency, with increased particle loading and pressure drop correlating to higher flow rates (see pg. 34, lines 14-16) and Ensor teaches operation at high flow rates, as high as 100 L/min (see pg. 38, lines 5-9). 
Ensor and Hee are analogous in the field of bioparticle collection from an aerosolized sample. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date for the device of Hee to have a collection efficiency of 95 to 100 percent for the benefit of high efficiency and increased particle collection (see pg. 33, lines 21-24 and pg. 34, lines 14-16 of Ensor) and to operate the device of Hee at a flow rate of 100 L/min for the benefit of air monitoring, for example, release of a biological weapon (see pg. 39, lines 5-9 of Ensor). 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Publication KR101368401, as cited on the IDS, to Hee et al. (herein Hee) (see machine translation) in view of United States Patent Application Publication US 2017/0059466 to Park. 
Regarding claims 16 and 17, Hee teaches all the limitations of claim 14 above. 
Hee fails to teach “wherein, in the analysis step, only bioaerosols are extracted from the collecting tool using a lysis agent, and then light intensity is measured, thereby quantifying microorganisms”  and “wherein light intensity is measured using an adenosine triphosphate (ATP) bioluminescence kit” as recited in the instant claims. 
Park teaches an airborne microbial measurement apparatus including a particle separation device (see abstract). Park teaches a lysis reagent is supplied to the filter (i.e. collection tool) to lyse the airborne microbial particles (see [0025]) and allowing particles to be disposed at one side of a luminescence measurement device (see [0026]). The airborne microbial measurement apparatus includes a luminous material disposed in the filter part to react with adenosine triphosphate of the microbial particles extracted by the lysis reagent, thereby emitting light (see [0030]). The apparatus further includes a display for displaying results with respect to concentration of the microbial particles (see [0031]). 
Park and Hee are analogous in the field of airborne bioparticle detection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Hee to use the lysis reagent of Park for the benefit of particle extraction (see [0030] of Park) and analyze the particles of Hee using a adenosine triphosphate (ATP) bioluminescence kit for the benefit of implementing rapid analysis (see [0004] of Park). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Korean Publication KR101368401, as cited on the IDS, to Hee et al. (herein Hee) (see machine translation) in view of International Publication WO 2013/123500 to Ensor et al. (herein Ensor). 
Regarding claim 20, Hee teaches all the limitations of claim 14 above. 
Hee fails to teach “wherein, in the analysis step … the liquid is subjected to polymerase chain reaction (PCR) analysis” as recited in the instant claim. 
Ensor teaches the use of PCR-based techniques (see pg. 71, line 9), an analysis method such as PCR (polymerase chain reaction) (see pg. 14, lines 16-19), and PCR-based analysis methods (see pg. 18-19, lines 20-2). 
Ensor and Hee are analogous in the field of bioparticle collection from an aerosolized sample. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Hee to use PCR for the benefit of analyzing the collected aerosolized bioparticles (see pg. 71, line 9; pg. 14, lines 16-19; see pg. 18-19, lines 20-2 of Ensor). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                  




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797